DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2002/0002229, herein “Thomas”) in view of Batzar et al. (US 5,667,891, herein “Batzar”) and Lee et al. (US 2007/0117900, herein “Lee”).
Regarding claims 1 and 9-11, Thomas discloses “a primer composition capable of forming an adherent coating to a smooth substrate and exhibiting abrasion resistance, comprising fluoropolymer, polymer binder and inorganic filler film hardener” (page 1, paragraph [0010]).
Thomas discloses that “In a multilayer coating system comprising a substrate coated with an undercoat and an overcoat each containing fluoropolymer resin, the ceramic particles are preferably contained in the undercoat and extend from the undercoat through the thickness of the overcoat telegraphing the particles so that abrasion forces are deflected away from the coating. By “undercoat” it is meant any coating under the surface coating which may be a primer coating 
Here the combination of a primer coating with one or more intermediate coatings having particles, and an overcoat is considered to form a structure of primer/intermediate coating/overcoat which meets the structure of primer/midcoat/topcoat layer as recited in the instant claim.
Thomas discloses that “Examples of inorganic filler film hardener include inorganic oxides, carbides, borides and nitrides having a Knoop hardness of at least 1200…Particularly preferred are silicon carbide” (page 4, paragraph [0056]).
Thomas does not disclose, however, that the silicon carbide particles aggregate into clusters having a particle size as recited in the instant claims.
Lee cures the deficiency in Thomas by teaching “melt-mixing a melt processible fluoropolymer…[that will result in] aggregated inorganic fine particles formed by the cohesive force of the inorganic fine particles” where, “As the source of inorganic fine particles in the aggregated inorganic fine particles formed through the cohesive force of the inorganic fine particles in the present invention, a colloidal solution (hereinafter this may be referred to as sol) of inorganic fine particles such as…silicon carbide…can be cited” (pages 3-4, paragraph [0048]).
Lee teaches a “melt processible fluoropolymer composite wherein the inorganic fine particles are dispersed in the melt processible fluoropolymer of the present invention can maintain elongation and the melt moldability of the melt processible fluoropolymer to a large extent even if 15 weight % of weakly aggregated inorganic fine particles is incorporated” (page 3, paragraph [0047]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to aggregate the silicon carbide particles in the midcoat of Thomas as taught by the process of Lee. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve the elongation and melt moldability of the fluoropolymer, as well as good dispersion of the silicon carbide, as taught by Lee in the invention of Thomas.
Thomas in view of Lee do not teach, however, that the aggregate particles form clusters having the particle height and diameter as recited in the instant claim.
Batzar cures the deficiency in Thomas by teaching “a surface, e.g., an article of cookware having a cooking surface, which comprises a multilayer, non-stick coating which minimizes sticking by food residues and which is heat resistant by being stable at temperatures above about 300.degree. C. on a substrate” (col. 1, lines 46-50).
Batzar teaches “The globules or dots can be essentially any desirable configuration having a diameter of from about 0.5-5.0 mm and a height of from about 2.5-12 microns” (col. 8, lines 8-11).
Batzar teaches “the discontinuous coat of globules is applied to a dried surface wherein the primer and optional intermediate coating(s) have been dried or flashed prior to the application of the discontinuous coat. In this embodiment, the globules of the discontinuous layer do not sink into the primer or the intermediate coating and, therefore, produce a discontinuous layer which has a texture or roughness” (col. 7, lines 30-37).

The difference between Thomas in view of Lee and Batzar and the present claims is that Thomas in view of Lee and Batzar disclose the use of particles having a height of about 0.012 mm, while the present claims require particles having a height of about 0.016 mm.
However, given that the claims require a height of “about” 0.012 mm and Batzar discloses a height of “about” 0.016 mm where “about” includes values slightly above and below those recited, it is clear that the height of the particles of Batzar overlaps that claimed.
Alternatively, it is apparent, however, that the instantly claimed particle height and that taught by (reference name) are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the particle height disclosed by Thomas in view of Lee and Batzar and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in 
Batzar teaches that “by spraying or spattering globules…unique visual effects can be obtained” (col. 2, lines 31-33).
Since the instant specification is silent to unexpected results, the specific amount of clusters (globules) is not considered to confer patentability to the claims. As the visual effects are a variable that can be modified, among others, by adjusting the amount of clusters (globules),  the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of clusters (globules) in Thomas in view of Lee and Batzar to obtain the desired visual effects (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding claim 2, Thomas discloses that “While PTFE is preferred, the fluoropolymer component can also be melt-fabricable fluoropolymer, either combined (blended) with the PTFE, or in place thereof…Preferred TFE copolymers include FEP (TFE/HFP copolymer), PFA (TFE/PAVE copolymer)” (page 3, paragraph [0031]). As all coatings (undercoating and overcoatings) disclosed by Thomas comprise fluoropolymer, and are disclosed as either being 
Regarding claim 3, Thomas discloses for the primer “the fluoropolymer to polymer binder weight ratio being 0.5 to 2.0:1 and the filler film hardener to fluoropolymer weight ratio being at least 1.4:1” (page 1, paragraph [0010]).
Therefore out of 100 total parts the amount of fluoropolymer in the primer layer as a percentage may be calculated.
Minimum amount of fluoropolymer:binder:hardener by weight 0.5:1:0.7. 0.5/(0.5+1+0.7) = (0.5/2.2)*100 = 22.7% fluoropolymer by weight.
Minimum amount of fluoropolymer:binder:hardener by weight 2:1:2.8. 2/(2+1+2.8) = (0.5/2.2)*100 = 34.5% fluoropolymer by weight.
This range of 22.7-34.5% meets the amount of fluoropolymer in the claimed primer layer.
Thomas discloses that “the coating comprising an undercoat and an overcoat, each containing fluoropolymer resin” (page 1, paragraph [0008]) yet only discloses that the undercoats comprise binder and hardener, and so the overcoat is considered to comprise 100% fluoropolymer and thereby meet the instant claims.
Thomas does not disclose, however, that the midcoat comprises at least 70% by weight fluoropolymer.
Lee cures the deficiency in Thomas by teaching “The amount of the aforementioned aggregated inorganic fine particles with respect to the melt processible fluoropolymer is…more preferably 1-30 weight %, based on the combined weights of inorganic fine particles and fluoropolymer. In addition, optimum mixing ratio also depends on the intended application of the melt processible fluoropolymer composition” (page 6, paragraph [0069]). The amount of 
Lee teaches “improve the dynamic physical properties and dimensional stability while maintaining the elongation of the melt processible fluoropolymer and its melt moldability” (page 1, paragraph [0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the amount of fluoropolymer as taught by Lee in the midcoat of Thomas. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve the heat resistant non-stick coating surface taught by Lee in the invention of Thomas.
Regarding claim 4, Thomas discloses that “the film hardener is comprised of large ceramic particles having an average particle size of at least 14 micrometers” (page 1, paragraph [0009]) which overlaps the claimed particle size ranges for both the primer and midcoat layers.
Regarding claims 5 and 6, Lee teaches that “As the particle size of the aggregated inorganic fine particles in the present invention, a range of average particle size of 50 .mu.m-400 .mu.m…is preferred from the standpoint of ease of feeding into the hopper of the extruder. Particle size is determined as described in the example. When pulverizing and classifying the aggregate, it is preferable to carry out this process so that the average particle size falls in the aforementioned range” (page 4, paragraph [0054]).
This particle size overlaps the claimed aggregate particle size range as recited in the instant claims.
Thomas in view of Lee and Batzar and the claims differ in that Thomas in view of Lee and Batzar does not teach the exact same aggregate particle size as recited in the instant claims.

upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Regarding claims 7 and 8, Batzar teaches “The globules or dots can be essentially any desirable configuration having a diameter of from about 0.5-5.0 mm and a height of from about 2.5-12 microns” (col. 8, lines 8-11).
This overlaps the claimed cluster diameter ranges.
Thomas in view of Lee and Batzar and the claims differ in that Thomas in view of Lee and Batzar does not teach the exact same globule (cluster) diameter as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the cluster diameter range taught by Thomas in view of Lee and Batzar substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been 
Regarding claims 12-14, Thomas discloses “For multiple coat systems such as described in Example 2, the large particles are added to the undercoat only. They must be large enough to extend from the undercoat and be telegraphed through the thickness of the overcoat to create deflection points in the surface of the coating” (pages 8-9, paragraph [0103]).
Thomas in view of does not disclose the coating thickness weights as claimed.
It would have been obvious, however, for one of ordinary skill in the art at the time of the invention, to adjust the coating weights of the primer, midcoat and overcoat layers to achieve a structure where the particles extend from the midcoat to affect the surface roughness of the article, yet not break through the topcoat, and allow for a continuous coating of the primer layer, and thereby arrive at the claimed invention.
Regarding claims 15-17, Thomas discloses “Examples of inorganic filler film hardener include inorganic oxides, carbides, borides and nitrides having a Knoop hardness of at least 1200.  Preferred are inorganic oxides, nitrides, borides and carbides of zirconium, tantalum, titanium, tungsten, boron, aluminum and beryllium.  Particularly preferred are silicon carbide and aluminum oxide” (paragraph [0046]).
Regarding claim 18, given that Thomas in view of Lee and Batzar disclose non-stick coating comprising materials and structure identical to those present claimed, the CAMUT test rating is considered to be intrinsic, absent evidence to the contrary.
Response to Arguments
Applicant's arguments filed 04/23/21 have been fully considered but they are not persuasive. 

Applicant argues that the coatings of Thomas are continuous coatings, and that there is no disclosure in Thomas of a discontinuous coating containing inorganic film hardener particles.
However, it is agreed that Thomas does not disclose a discontinuous coating which is why Batzar is used. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the primer coatings of Batzar are continuous coatings, and that there is no disclosure in Batzar of a discontinuous midcoat or other coating containing inorganic film hardener particles.
However, note that while Batzar does not disclose all the features of the present claimed invention, Batzar is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely aggregate particles forming clusters having the particle height and diameter as claimed, and in combination with the primary reference, discloses the presently claimed invention. 
Further, it is the combination of Thomas in view of Lee and Batzar that teach a discontinuous midcoat or other coating containing inorganic film hardener particles as claimed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the present invention achieves surprising and unexpected results and points to Example 1 and Comparative Example 3.  With respect to showing a significant difference between a CAMUT test rating of a continuous, i.e. 7-8 and a discontinuous layer, i.e. 9, Applicant submits Exhibit A which includes photographs illustrating that there is a substantial difference in test ratings of 7, 8, and 9.
With respect to the Exhibit A, it is agreed that the photographs do illustrate that there is a substantial difference in test ratings of 7, 8, and 9. However, the data remains unpersuasive for the reasons of record which are again set forth below.
Applicant argues that Thomas does not disclose, teach, or suggest the intermediate coating being a discontinuous layer, as discussed above.
However, as set forth above, it is agreed Thomas does not disclose a discontinuous coating which is why Batzar is used. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Lee teaches nanoparticles having a particle size less than 1 µm. In contrast, Thomas teaches an average particle size of at least 14 µm, more than an order of magnitude greater than the maximum particle size of Lee. One of ordinary skill in the art would not expect the particles of Thomas to aggregate as taught by Lee due to the vast particle size difference, nor would one of ordinary skill in the art expect aggregates of the larger particles of 
However, Lee is not used to teach the size of the particles. Batzar is used to teach the aggregate particle size. Further, it is noted that Lee discloses aggregating the inorganic fine particles resulting in an aggregate average particle size of 50 µm to 400 µm which would appear suitable for the particles of Thomas.
Applicant argues that the Batzar discontinuous coating comprising globules is formed to effect a visual result based on the presence of interference color pigments by the Batzar discontinuous coating and points to column 7, lines 14-29. 
However, while Batzar discloses globules of different colors, Batzar also discloses the globules form discontinuous layer which has texture or roughness (col. 7, lines 30-37). Furthermore, even if the motivation for using the globules of Batzar includes providing different visual effects, given that Batzar discloses using the globules in cookware which is also disclosed by Thomas, the references are properly combinable. Additionally, the interference color pigment property would be provided by the presence of the globules themselves and would still constitute a proper motivation to combine the references.
Applicant argues that here is no teaching or suggestion in Batzar of a discontinuous coating containing inorganic film hardener particles for any purpose, including in the globules.
However, Batzar is only used as teaching reference in order to teach aggregate particles forming clusters having the particle height and diameter as claimed. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into 
Applicant argues that one having ordinary skill in the art knows that the inorganic film hardener particles of currently amended claim 1 does not include the Batzar "pigments" (i.e., interference color reflective pigments), such as mica.
However, Batzar is only used as teaching reference in order to teach aggregate particles forming clusters having the particle height and diameter as claimed, not the particle type. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Applicant argues that Thomas's inorganic film hardener particles and Batzar's oxide coated mica are mutually exclusive particles that serve completely different purposes since the Batzar "pigments" (i.e., interference color reflective pigments), such as mica, have very low hardness - insufficient for utility of abrasion and scratch resistance - and are not ceramic particles having a Knoop hardness of at least about 1,200. Batzar does not disclose, teach, or suggest that the globules of Batzar provide any additional advantage in the heat resistance of Batzar's film.

Applicant argues that the low hardness material/pigments taught to be discontinuous for imparting a visual effect in Batzar, would not be predicted or expected by one of ordinary skill in this field to relate at all to improvement in heat, abrasion, and/or scratch resistance as required in Thomas.
However, Batzar is only used to teach aggregate particles forming clusters having the particle height and diameter as claimed, not the particle type.
Applicant argues that the subject application contains experimental data confirming this surprising and unexpected discovery and points to Example 1 and Comparative Example 3.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses specific types and amounts of polymer binder, fluoropolymer, inorganic film hardener particles in the primer layer, specific types and amounts of fluoropolymer and inorganic film hardener particles in the midcoat layer, and specific types and amounts of fluoropolymer in the topcoat layer while the claims broadly recite broad amounts and types of each component in each layer. While paragraph [0092] of the specification discloses about 5 to about 20 percent of aggregate particles are in cluster having a diameter of at least about 0.1 mm and a height of at least about 0.016 mm, there appears to be only data of one specific amount of aggregate particles and therefore, no data at the upper end point and lower end point.  Further, there is no disclosure of the height and diameter of the clusters of aggregate particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        

	
o